DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10-11, 15-17 and 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 6-8, 10, 15-17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent No. 8,953,046 B2) in view of Kobayashi (US Patent No. 10,872,456 B2).
In considering claim 1, Kotani et al. discloses all the claimed subject matter, note 1) the claimed one or more memories storing instructions is met by the management server PC 201 which manages the entire system (col. 3, lines 63-67), 2) the claimed one or more processors executing the instructions is met by the management server PC 201 which manages the entire system (col. 3, lines 63-67), 3) the claimed obtain information regarding a plurality of apparatuses for obtaining a plurality of images captured from a plurality of directions for use in generating a virtual viewpoint image is met by the plurality of fixed cameras and the screening control information 6B (Figs. 1A-2 and 6B, col. 3, line 6 to col. 4, line 46), 4) the claimed specify, among the plurality of apparatuses, an apparatus that is in an abnormal state, based on the obtained information is met by the management server PC 201 which determines all the PCS or cameras function normally in step S1407 (Figs. 2 and 14, col. 8, line 21 to col. 9, line 46), and 5) the claimed cause a display device to display information is met by the alert display (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).
However, Kotani et al. explicitly does not disclose the claimed the plurality of apparatuses being classified into a plurality of groups for each group type, the group type being selectable based on a user operation and including at least one of a connection group, an installation area group or an imaging target area group, and display information including the specified apparatus and a group into which the specified apparatus is classified, for a group type selected by the user operation. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grouping as taught by Kobayashi into Kotani et al.’s system in order to create a high-quality texture image of a predetermined viewpoint using an omnidirectional image.
In considering claim 2, the claimed wherein the plurality of apparatuses include at least either a plurality of image capturing apparatuses configured to capture images from the plurality of directions or a plurality of processing apparatuses configured to obtain images captured by the plurality of image capturing apparatuses and transmit the obtained images is met by the plurality of fixed cameras (Figs. 1A-2, col. 3, line 6 to col. 4, line 46 of Kotani et al.).

In considering claim 7, the claimed wherein the obtained information includes at least one of the following: information regarding a state of a connection of the plurality of apparatuses; information regarding a state of an output of the plurality of apparatuses; information regarding a state of temperature of the plurality of apparatuses; and information regarding an imaging parameter of the plurality of apparatuses is met by if one image processing PC does not respond (NO in step S1405), in step S1410, the management server PC 201 performs an alert display illustrated in FIG. 15B (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46 of Kotani et al.).
In considering claim 8, the claimed wherein the obtained information includes at least one of the following: identification information of the plurality of apparatuses; information regarding a connection relationship of the plurality of apparatuses; information regarding an installation position of the plurality of apparatuses; and information regarding an imaging target area corresponding to the plurality of apparatuses is met by if one image processing PC does not respond (NO in step 
In considering claim 10, the claimed wherein the displayed information is superimposed on an image presenting the installation place of the plurality of apparatuses is met by the plurality of fixed cameras which are installed along a moving route of the virtual viewpoint such that shooting regions of the cameras overlap with each other (Figs. 1A-2, col. 3, line 6 to col. 4, line 46 of Kotani et al.).
In considering claim 15, the claimed wherein at least either information regarding a state of the one or the plurality of apparatuses or a warning message is displayed with the displayed information is met by an alert display (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46 of Kotani et al.).
	Claims 16-17 are rejected for the same reason as discussed in claims 1-2, respectively.
Claim 19 is rejected for the same reason as discussed in claim 1 above.
In considering claim 20, the combination of Kotani et al. and Kobayashi discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein a plurality of apparatuses connected via the same daisy chain are classified into the same group. The capability using of a plurality of apparatuses connected via the same daisy chain are classified into the same group is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the claimed invention to incorporate a plurality of apparatuses connected via the same daisy chain are classified 
In considering claim 21, the combination of Kotani et al. and Kobayashi does not specifically disclose the claimed wherein the plurality of groups include a first group comprising a plurality of apparatuses connected via a first daisy chain and a second group comprising a plurality of apparatuses connected via a second daisy chain different from the first daisy chain. The capability using of the plurality of groups include a first group comprising a plurality of apparatuses connected via a first daisy chain and a second group comprising a plurality of apparatuses connected via a second daisy chain different from the first daisy chain is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the claimed invention to incorporate the plurality of groups include a first group comprising a plurality of apparatuses connected via a first daisy chain and a second group comprising a plurality of apparatuses connected via a second daisy chain different from the first daisy chain into the combination of Kotani et al. and Kobayashi’ system in order to allow the viewer or the operator has an option to select the groupings.
In considering claim 22, the claimed wherein, in a case where the specified apparatus that is in the abnormal state is included in the first group, information includes information representing the first group is displayed and information representing the second group is not displayed is met by an alert display (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46 of Kotani et al.).  

In considering claim 24, the claimed wherein the plurality of groups include a first group comprising a plurality of apparatuses installed in a first installation area and a second group comprising a plurality of apparatuses installed in a second installation area different from the first installation area is met by the grouping unit 561 classifies the multi-camera unit 11 to which four cameras 571-0 to 571-3 belong into a first group, classifies the multi-camera unit 11 to which five cameras 571-4 to 571-8 belong into a second group, and classifies the multi-camera unit 11 to which four cameras 571-9 to 571-12 belong into a third group (Figs. 37-38, col. 47, line 1 to col. 48, line 60 of Kobayashi). 
In considering claim 25, the combination of Kotani et al. and Kobayashi discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein a plurality of apparatuses corresponding to the same imaging target area are classified into the same group. The capability using of a plurality of apparatuses corresponding to the same imaging target area are classified into the same group is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the claimed 
In considering claim 26, the combination of Kotani et al. and Kobayashi discloses all the limitations of the instant invention as discussed in claims 1 and 25 above, except for providing the claimed wherein the plurality of groups include a first group comprising a plurality of apparatuses corresponding to a first imaging target area and a second group comprising a plurality of apparatuses corresponding to a second imaging target area different from the first imaging target area. The capability using of the plurality of groups include a first group comprising a plurality of apparatuses corresponding to a first imaging target area and a second group comprising a plurality of apparatuses corresponding to a second imaging target area different from the first imaging target area is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the claimed invention to incorporate the plurality of groups include a first group comprising a plurality of apparatuses corresponding to a first imaging target area and a second group comprising a plurality of apparatuses corresponding to a second imaging target area different from the first imaging target area into the combination of Kotani et al. and Kobayashi’ system in order to allow the viewer or the operator has an option to select the groupings.
In considering claim 27, the claimed wherein the plurality of groups include a first group and a second group different from the first group, and in a case where the .
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent No. 8,953,046 B2) in view of Kobayashi (US Patent No. 10,872,456 B2) and further in view of Watson et al. (US Patent No. 10,523,929 B2).
In considering claim 11, the combination of Kotani et al. and Kobayashi discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the image presenting the installation position of the plurality of apparatus is an image indicating a stadium. Watson et al. teach that in some implementations, such as when video content 101 includes a video feed from a sporting event, 3D module 143 may create a 3D model of static objects in the scene, e.g., the field and the stadium where the event is played (col. 5, lines 35-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stadium as taught by Watson et al. into the combination of Kotani et al. and Kobayashi’s system since it is merely amount of selecting a desirable image.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422